Dissenting Opinion by
Judge Hannah.
The court, in its opinion, holds that this ease is controlled by that of Spalding v. City of Lebanon, 156 Ky., *45837, in which case the court rests its holding upon the well-settled Kentucky rule that where money has been paid under mistake of law or fact, it may be recovered back when in taw, equity and good conscience the party to\ whom it was paid should not be- permitted to retain it.
This doctrine was first announced in this State in the leading case of Underwood v. Brockman, 4 Dana, 309, 29 Am. Dec., 407.
Upon its authority rest the following cases: Ray v. Bank of Kentucky, 3 B. Mon., 513; City of Covington v. Powell, 2 Met., 228 (applying the rule to taxes); City of Louisville v. Henning, 1 Bush, 381; Trustees of Town of Stanford v. White, 2 R., 386; City of Owensboro v. Elder, 3 R., 255; Fecheimer v. City of Louisville, 84 Ky., 307; Bruner v. Town of Stanton, 102 Ky., 459, 43 S. W., 411; City of Newport v. Ringo’s Ex’r., 87 Ky., 635; Bergmeyer v. Greenup, 44 S. W., 82, 19 R., 1599; Board of Council of Harrodsburg v. Renfro, 58 S. W., 795; Board of Education v. Board of Trustees, 75 S. W., 225, 25 R., 342; Scott v. Trustees of New Castle, 132 Ky., 616, 116 S. W., 788, 21 L. R. A. (N. S.), 112.
An examination of each of these cases will disclose that the court has consistently adhered to the idea that an essential element of the right to recover back money paid under a mistake of law is that the party who received it is not in law, equity and good conscience entitled to retain it; and this requirement has been invariably and impartially exacted in every case in which a recovery has been permitted.
In the case at bar it is alleged in the petition that the ordinance was void because of the irregular mode of its enactment; there is no denial of the right of the city to enact an ordinance of the character here involved. Ahd the court in its opinion expressly concedes that “the enactment of the ordinance was wholly within the control and power of the city council.”
In the Spalding case, supra, it was said that it was. charged by the city that “appellant joined in the petition for the passage of'the ordinance, but the evidence fails to sustain the allegation.”
In this case the city charges in its answer, and it is admitted as true by the demurrer, that application was made to the city council by the plaintiff and three others for the enactment of an ordinance fixing the license fee for the privilege of vending non-intoxicating liquors in Lebanon at two hundred dollars per annum, they avow*459ing that their purpose in asking for the passage of such an ordinance was to restrict the number of persons engaged in such business and thus to effect á limited competition therein. It was further charged that the ordinance was enacted on April 8, 1910, and that on April 9,1910, before the publication of the ordinance, the plaintiffs and the three others mentioned, at whose instigation the ordinance was enacted, applied for and procured licenses to vend soft drinks in the said city; that they and they only thereby received and enjoyed for two years the restricting of the number of persons engaged therein, and the consequent increase of sales resulting therefrom, as was their purpose in requesting the enactment of the ordinance, and that they conducted the business of vending soft drinks in Lebanon for two years under such conditions of limited competition.
While the rule is that money paid under mistake of law may be recovered back where it ought not in law, equity and good- conscience to be retained, the • converse of the rule is likewise true, i. e., that where it is not contrary to equity and good conscience for the person who received the money so paid to retain it, it cannot be recovered back. City of Louisville v. Zanone, 1 Met., 151.
It follows, therefore, that, under the authorities, the right of the plaintiffs to recover back the money paid to the city as license fees must rest upon broad principles of equity, or be denied. Are they in equity and good conscience entitled to recover this money back?
I believe that, having been instrumental in obtaining the license fee to be imposed, and having operated as vendors of soft drinks for two years under, and received the consequent benefits of, the conditions of limited competition thereby sought and actually enjoyed, the plaintiffs are not in equity and good conscience entitled to restitution.
The city of Lebanon and its authorities have performed in this connection no' wrongful act, from the standpoint of law or equity, morals or good conscience, unless it should be said that it was wrong for the city, at the instigation of the persons involved, including plaintiffs, to enact an ordinance which, of necessity, limited competition in the business of vending soft drinks, so that there were only four such vendors in the city. If that act was immoral, the plaintiffs are in pari ¿Delicto, for they sought it to be done.
*460The maxim — He who seeks equity must do equity— applies to require one seeking to avoid his own acts, to restore to the other party the benefits the plaintiff has received. Are these plaintiffs- in position to do this?
The maxim — He who comes into equity must come with clean hands — operates to deny relief to a plaintiff who has been guilty of inequitable conduct in relation to the matter in which relief is sought, or in connection with the conduct of the litigation wherein it is sought.
Was it conscionable for the plaintiffs to instigate the enactment of an ordinance fixing the license fee for the vending of soft drinks at so high a figure as would necessarily operate to prevent persons of small means from embarking therein, for the avowed purpose of restricting the number of persons so engaged and of affording conditions of limited competition?
This is the attitude in which the plaintiffs stand as they- approach the chancellor; and, in my.judgment, as I understand the broad principles of equity in its fundamental aspect, they come not in that purity of motive and rectitude of performance which are essential to one who seeks the interposition of the strong arm of the chancellor.
For the reasons stated, I dissent from the opinion of the court.
Judge Nunn concurs in this dissenting opinion.